IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              : NO. 725
                                                    :
ORDER AMENDING RULE 401                             : CIVIL PROCEDURAL RULES DOCKET
OF THE PENNSYLVANIA RULES OF                        :
CIVIL PROCEDURE                                     :


                                                ORDER

PER CURIAM

      AND NOW, this 16th day of December, 2021, upon the recommendation of the Civil
Procedural Rules Committee; the proposal having been published for public comment at
50 Pa.B. 3575 (July 18, 2020):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 401 of the Pennsylvania Rules of Civil Procedure is amended in the attached
form.

        This Order shall be processed in accordance with Pa.R.J.A. 103(b), and shall be
effective April 1, 2022.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.